department of the treasury internal_revenue_service washington d c date cc ebeo number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject chief branch office of associate chief_counsel ebeo cc ebeo this field_service_advice responds to your request for assistance regarding certain issues arising on an examination of the above-referenced taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend tp1 plan a employer x entity z a b c year year year issue whether plan a is required to honor a levy by the internal_revenue_service with respect to funds held on behalf of tp1 under plan a if tp1 is not entitled to an immediate distribution from plan a at the time the levy is received facts tp1 is currently a civilian employee with employer x and he participates in plan a he has been employed by employer x for approximately years tp1 is c years of age tp1 is not disabled tp1 owes taxes excluding interest in the amount of dollar_figurea for year and year through year these taxes originated from a jeopardy_assessment tp1 requested that the service levy benefits held on his behalf under plan a the service subsequently levied such benefits under plan a entity z refused to honor the tax levy stating that benefits under plan a are not subject_to federal tax levy tp1 is not entitled to an immediate distribution of benefits under the terms of plan a b because he is still employed and he is not disabled however we understand that a pending offer-in-compromise under consideration by the revenue_officer assigned to this case takes into account the value of tp1's benefits under plan a discussion based on the facts specifically set forth above we have determined that plan a is not required to honor the levy at this time because under the terms of plan a tp1 is not eligible to receive an immediate distribution of his plan a benefits accordingly until such time as tp1 is otherwise eligible to receive benefits under the terms of plan a entity z is not required pursuant to the levy to distribute any portion of plan a held on his behalf to the service therefore if tp1's offer-in- compromise provides for payment pursuant to the levy we recommend that that offer be rejected if tp1 wants to use benefits under plan a to satisfy his tax obligations he may want to consider making a request for a loan from plan a however it is well established that if tp1 has a present vested right to future_benefits under the terms of plan a the current levy reaches that present right and may be enforceable against such future_benefits when tp1 becomes eligible to receive them see 472_us_713 because of the restructuring and reform act amended sec_72 to provide an exception for federal tax levies from the additional tax for early distributions from certain retirement plans we understand that it may be more advantageous for tp1 to satisfy its tax obligations pursuant to levy however based on our understanding of the facts there is no way that a levy can presently reach benefits under plan a revrul_55_210 1955_1_cb_544 accordingly the levy should not be released regardless of tp1's current inability to receive an immediate distribution from plan a we recommend that plan a be informed in writing that we are not releasing our levy and that any funds that become distributable to tp1 are subject_to the levy and plan a may be required to turn over such funds to the service we have coordinated this response with the office of assistant chief_counsel general litigation if you have any questions please call the branch telephone number _______________________ michael j roach cc chief branch general litigation the service has taken the position that a participant’s right to borrow from an employer’s plan does not constitute a vested right that is subject_to immediate levy
